Anonymous v Gerald R. (2017 NY Slip Op 08199)





Anonymous v Gerald R.


2017 NY Slip Op 08199


Decided on November 21, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 21, 2017

Friedman, J.P., Gische, Kapnick, Kahn, JJ.


5016 650152/11

[*1]Anonymous, Plaintiff-Appellant,
vGerald R., Defendant, Michael Z., Defendant-Respondent.


Law Office of James M. Haddad, New York (James M. Haddad of counsel), for appellant.
Lewis Brisbois Bisgaard & Smith LLP, New York (Cristina R. Yannucci of counsel), for respondent.

Appeal from so-ordered transcript, Supreme Court, New York County (Anil C. Singh, J.), entered November 27, 2013, which granted defendant Michael Z.'s motion to dismiss the claims against him without prejudice, unanimously dismissed, without costs.
Plaintiff should have appealed from the short-form order served with notice of entry on October 24, 2013 (see Corteguera v City of New York , 179 AD2d 362, 363 [1st Dept 1992]), instead of
from the so-ordered transcript served with notice of entry on April 26, 2016.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 21, 2017
CLERK